DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method or apparatus which is statutory subject matter, however  the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards the abstract idea of mental process which is a judicial exception.  The claim 1 is directed towards receiving from sensors motion data, determining kinematic movement of a user based on joints or other segments of a user, analyzing the movement in a neural network, obtaining multiple outcome types, correlating the movement with the outcome types, classifying the outcome with different outcome types, determining which movements  of the user result in one of the multiple outcome types and providing instruction to the user to alter movements to achieve at least one of the outcome types (to summarize).  These different steps utilize data obtained from sensors to analyze the data to achieve a specific instruction to give to the user.  A generic computing system is employed to achieve these steps and well known sensors obtain the data.  The steps utilized after the data is obtained by the computer could be performed in the mind of a human or with the aid of paper and pencil.  Furthermore, the action of providing or utilizing instructions is a form of organizing human activity which is an abstract idea.  The claim(s) recite(s) the specific type of sensors used, how the sensors are setup, how many instances are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-6, 8, 10, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albertson (US 7,840,031 B2) in view of Smith (US 10,503,965 B2).
	Regarding claims 1, 10 and 16, Albertson teaches a method (See Abstract), which includes a computing system (See 15:5+), at least two sensors (See 1:63+ which speaks of stereoscopic imaging which utilizes two pictures/videos of the same target which must utilize two different imaging devices to get an image/video of a target at the same time) in which motion data of the user is captured that can includes a plurality of instances (See 13:30+ which speaks of the system being used over time for monitoring statistical changes), determining kinematic movement of the user based on one of the segments of the user’s body (See 1:63+), analyzing the movements through a neural network (See Figure 6, items 502 and 630 which show the network and the movement learning controller which utilizes input to allow the network to constantly learn and 

	Regarding claims 2-6, 8, 12, 15 and 19, Albertson teaches:
(Claim 2) camera data coupled to a computing system (See 1:63+), Smith teaches the radar (See 5:36+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Albertson with the teaching of Smith to track movements of the user and/or ball as the user moved and/or dribbles the ball.  (See 5:36+)
(Claim 3) sensors placed a pre-determined distance behind the user the sensors have a field of range that includes the body of the user.  (See 8:40+)  Smith more explicitly 
(Claim 4)  receiving a plurality of instances of the first action by the user in the environment (See 13:30+ which speaks of multiple captures of the user data for statistical analysis.  Paragraphs [0024] and [0038] of the specification disclose that the exact number of instances being 50 is not critical wherein the examiner considers the plurality as taught by Albertson to be inclusive of 50.)  Additionally, reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  As such, having multiple instances of the user movement captured is not seen to produce new and unexpected results.
(Claims 5 and 12) 23:60+ of Albertson teaches indication of outcome types which includes “progress” which is equal to a “good” outcome.  
(Claim 6)  motion data of a user launching an object using the user’s body.  (See 3:24+ which speaks of any movement of a body member which can include launching a ball, it also speaks of being inclusive of an object held by the user.  Smith at 5:13+ more clearly shows the movement data of a ball being launched through dribbling.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Albertson with the teaching of Smith to track movements of the user and/or ball as the user moved and/or dribbles the ball.  (See 5:36+)
.

Claims 7, 11, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albertson (US 7,840,031 B2) in view of Smith (US 10,503,965 B2) and Baum (US 5,868,578A).

Regarding claims 7, 11, 13-14 and 17-18, Albertson teaches:
(Claims 7, 13, 14 and 18) the receiving of motion data engaging in any type of body movement of a body member of the user and an object held by the user which is inclusive of a bat swing or golf club swing (See 13:24+), Baum at 2:26+ more clearly teaches movement data of a batter and a pitcher.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Albertson with the teaching of Baum to develop a database of player performance statistics that include pitching a ball and swinging a bat (See 2:26+).
(Claims 11 and 17) sensors placed a pre-determined distance behind the user the sensors have a field of range that includes the body of the user.  (See 8:40+)  

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albertson (US 7,840,031 B2) in view of Smith (US 10,503,965 B2) and Thielen (US 2018/0374383 A1).

Regarding claims 9 and 20, Albertson teaches:
(Claims 9 and 20) a display (See item 728).  Thielen teaches displaying to the user kinematic movement of the user with respect to the recorded movement data and display of a model kinematic movement.  (See [0078])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Albertson with the teaching of Thielen to allow for the user to train using pose matching (See [0078]).

Response to Arguments
	The applicant argues against the rejection under 35 USC 101.  The applicant argues that the examiner over simplifies the claim limitations asserted to be abstract ideas.  However, as indicated in the rejection under 35 USC 101, the rejection summarized the claim limitations wherein the analysis was completed on the entirety of the claim limitations and the claim limitations summarized in the rejection for brevity.  The applicant argues that the following limitations do not conform with the office actions characterization of the claim as being directed towards the abstract idea of mental process.
Further, independent claim 1 describes a specific method to perform kinematic analysis of a user for better performance, which requires “determining, by the computing system, at least a kinematic movement of the user based on determining at least one of joints of the user, one of segments of the user’s body, or a combination thereof based on the received motion data; analyzing, by the computing system, the kinematic movement using a neural network ... correlating, by the computing system, the kinematic movement with at least one indication of an outcome type with respect to the first action ... determining, by the computing system, which of kinematic movements of the user result in the at least one of the plurality of outcome types; and providing, by the computing system, instructions to the user to alter the determined kinematic
movements of the user that result in the at least one of the plurality of outcome types.” (Emphasis added).
In view of these limitations the examiner does not agree with the applicant’s assertion.  The act of determining a kinematic movement of the user based on the joints of the user can be completed in the mind of a coach who is an expert in the field which the user is trying to develop proper kinematic movement.  The analysis utilizing a neural network is a natural part of the way a coach would be able to watch a user’s movements and utilize his/her experience and past observations to analyze the current movement.  A coach would also be able to correlate the kinematic movement with an outcome type, determine which of the movements of the user result in the outcome types and instruct the user to alter their kinematic movement that result in at least one of the plurality of outcome types.  Claim 1 explicitly calls for a computing system to perform these activities however to perform these activates a computing system would not be required.  The automation of a manual activity is not a patentable advance wherein the automation of observation and evaluation with further instructions commonly performed by a coach but now claimed to be performed using a computing system would also not be a patentable advance.
Reference In re Venner where The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958))	
The applicant references the McRO court decision also citing that 
“[a]n ‘improvement in computer-related technology’ is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of ‘rules’ (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.”  
However, as cited above the function would be not previously performable by a computer.  This would mean that the previous computers or prior art would not be able to even function as claimed as these steps would not be performable by a computer.  In the instant invention there is not advancement to the computer technology which would now allow these steps to be carried out by a computer.  The claims utilize sensors to obtain data, a processor to analyze the data and some type of feedback means to provide instructions to the user.  All these elements are well known in the art and are claimed broadly.  They do not advance computer technologies to now allow these data gathers, analysis and feedback to be performed wherein prior to the effective date of the instant invention these steps would not be able to be performed by the computer systems.  
	The applicant asserts that the processes steps (Reference Pg. 12-13, of applicants arguments filed 12/7/2021) provide an improvement in the domain of 
	The examiner does not find that competing process steps such as correlating data, determining movement based on the data and instructing a user as claimed to place the abstract idea into a practical application.  These steps are carried out by generic structural elements in the art.
	As noted above, the automation of a manual activity is not considered a patentable advance.  A coach can perform the process of improving performance of the user associated with the kinematic movements by correlating a person’s movements with a specific outcome.  As such, the claims are not seen to provide significantly more than the abstract idea to render the rejection under 35 USC 101 improper.

	
	Regarding the applicant’s arguments to the rejections under 35 USC 103.

The applicant argues that the cited art of record do not teach or suggest alone or in combination “determining by the computing system which of kinematic movements of the user result in the at least one of the plurality of outcome types,”  In review of the Albertson reference the 3D mapping provides the kinematic movements of the user and the database provides the plurality of outcome types.  The 3D mapping is correlated to the database of movements with the movement interpreter completing the correlation.  Such disclosure reads on the claim limitations which the applicant argues is not taught by the cited prior art of record.  The disclosure speaks of data representative and not representative of movements wherein if the interpreter is to correlate the movements to the outcome types provided in the database then the movement interpreter determines which detectable movements of the user result in at least one of the types of the user movements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711